Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2171 Filed 08/20/19 Page 1 of 43




                   UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
----------------------------------- X
                                                   :
MELISSA BUCK; CHAD BUCK; SHAMBER                   :
FLORE; ST. VINCENT CATHOLIC                        :
CHARITIES,                                         :
                                                   :
                         Plaintiffs,               :
                                                   :       No. 1:19-cv-00286-RJJ-PJG
              v.                                   :
                                                   :       HON. ROBERT J. JONKER
ROBERT GORDON, in his official capacity as         :
the Director of the Michigan Department of         :    KRISTY AND DANA DUMONT’S
Health and Human Services; JOOYEUN                 :   BRIEF AMICI CURIAE IN SUPPORT
CHANG, in her official capacity as the             :   OF THE STATE’S OPPOSITION TO
Executive Director of the Michigan Children’s      :      PLAINTIFFS’ MOTION FOR
Services Agency; DANA NESSEL, in her               :     PRELIMINARY INJUNCTION
official capacity as Attorney General of           :
Michigan; ALEX AZAR, in his official capacity      :    ORAL ARGUMENT REQUESTED
as the Secretary of the United States Department   :
of Health and Human Services; UNITED               :
STATES DEPARTMENT OF HEALTH AND                    :
HUMAN SERVICES,                                    :
                                                   :
                         Defendants.               :
                                                   :
----------------------------------- X
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2172 Filed 08/20/19 Page 2 of 43




                                                   TABLE OF CONTENTS

                                                                                                                                          Page

INTEREST OF AMICI CURIAE ....................................................................................................1

PRELIMINARY STATEMENT .....................................................................................................2

BACKGROUND .............................................................................................................................4

                     A.         Michigan’s Child Welfare System ...............................................................4

                     B.         Michigan Contracts with Private Agencies To Care for Children. ..............5

                     C.         The Contracts Prohibit Agencies from Discriminating Against
                                Prospective Parents Based on Sexual Orientation .......................................6

                     D.         The Dumont Plaintiffs Were Turned Away by State Contractors and
                                Filed Suit. .....................................................................................................6

LEGAL STANDARD ......................................................................................................................8

ARGUMENT ...................................................................................................................................9

          I.         PLAINTIFFS HAVE FAILED TO DEMONSTRATE A LIKELIHOOD OF
                     PREVAILING ON ANY CLAIMS .........................................................................9

                     A.         Plaintiffs Will Not Prevail on Their Free Exercise Claims..........................9

                     B.         Plaintiffs Will Not Prevail on Their Free Speech Claim Because
                                Defendants Have Not Compelled Any Private Speech..............................19

                     C.         Plaintiffs Cannot Succeed on the Merits Because, if the State Were To
                                Allow STVCC To Use Religious Criteria To Exclude Qualified
                                Families, It Would Violate the Establishment Clause ...............................21

                     D.         Plaintiffs Cannot Succeed on the Merits Because, Were the State To
                                Allow STVCC To Turn Away Same-Sex Couples, It Would Violate
                                the Equal Protection Clause .......................................................................24

          II.        PLAINTIFFS HAVE FAILED TO DEMONSTRATE IRREPARABLE
                     HARM IN THE ABSENCE OF PRELIMINARY RELIEF .................................25

          III.       THE BALANCE OF THE EQUITIES REQUIRES DENYING
                     PLAINTIFFS’ REQUESTED RELIEF .................................................................27

          IV.        EXPERT TESTIMONY DEMONSTRATES THAT AN INJUNCTION
                     WOULD HARM THE PUBLIC INTEREST ........................................................29



                                                                      -i-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2173 Filed 08/20/19 Page 3 of 43




CONCLUSION ..............................................................................................................................33




                                                                   -ii-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2174 Filed 08/20/19 Page 4 of 43




                                           TABLE OF AUTHORITIES
                                                                                                                               Page(s)


Cases

Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc.,
   570 U.S. 205 (2013) ...........................................................................................................10, 21

Bd. of Educ. of Kiryas Joel Village Sch. Dist. v. Grumet,
    512 U.S. 687 (1994) ...........................................................................................................22, 23

Bonnell v. Lorenzo,
   241 F.3d 800 (6th Cir. 2001) ...............................................................................................9, 29

Bowen v. Kendrick,
   487 U.S. 589 (1988) .................................................................................................................23

Campaign for S. Equality v. Miss. Dep’t of Human Servs.,
  175 F. Supp. 3d 691 (S.D. Miss. 2016)....................................................................................26

City of Boerne v. Flores,
    521 U.S. 507 (1997) .................................................................................................................34

City of Cleburne v. Cleburne Living Ctr.,
    473 U.S. 432 (1985) .................................................................................................................25

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
   508 U.S. 520 (1993) ....................................................................................................13, 14, 15

Corp. of Presiding Bishop of Church of Jesus Christ of Latter Day Saints v.
   Amos,
   483 U.S. 327 (1987) .................................................................................................................25

Cutter v. Wilkinson,
   544 U.S. 709 (2005) .................................................................................................................25

Doe v. Porter,
   370 F.3d 558 (6th Cir. 2004) ...................................................................................................22

Dumont v. Lyon,
  341 F. Supp. 3d 706 (E.D. Mich. 2018) ........................................................................... passim

Edwards v. Aguillard,
   482 U.S. 578 (1987) .................................................................................................................23




                                                                  -iii-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2175 Filed 08/20/19 Page 5 of 43




Emp’t Div., Dept. of Human Res. v. Smith,
  494 U.S. 872 (1990) .................................................................................................................12

Estate of Thornton v. Caldor, Inc.,
   472 U.S. 703 (1985) .................................................................................................................25

Fulton v. City of Phila.,
   922 F.3d 140 (3d Cir. 2019)............................................................................................. passim

Larkin v. Grendel’s Den,
   459 U.S. 116 (1982) ...........................................................................................................22, 23

Lehr v. Robertson,
   463 U.S. 248 (1983) .................................................................................................................25

Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights Comm’n,
  138 S. Ct. 1719 (2018) ..................................................................................................... passim

New Hope Family Servs., Inc. v. Poole,
   2019 WL 2138355 (N.D.N.Y. May 16, 2019) ...................................................................13, 20

Obergefell v. Hodges,
   135 S. Ct. 2584 (2015) .............................................................................................................26

Ondo v. City of Cleveland,
   795 F.3d 597 (6th Cir. 2015) ...................................................................................................26

Overstreet v. Lexington-Fayette Urban Cty. Gov’t,
   305 F.3d 566 (6th Cir. 2002) .....................................................................................................9

Rust v. Sullivan,
   500 U.S. 173 (1991) .................................................................................................................10

Santa Fe Indep. Sch. Dist. v. Doe,
   530 U.S. 290 (2000) .................................................................................................................24

Smith v. Jefferson Cty. Bd. of Sch. Comm’rs,
   788 F.3d 580 (6th Cir. 2015) ...................................................................................................24

Taylor Novelty, Inc. v. City of Taylor,
   816 F.2d 682 (6th Cir. 1987) ...................................................................................................27

Teen Ranch v. Udow,
   389 F. Supp. 2d 827 (W.D. Mich. 2005) .....................................................................11, 20, 21

Townsend v. Ouellette,
   2018 WL 286427 (W.D. Mich. Jan. 4, 2018) ..........................................................................34



                                                                  -iv-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2176 Filed 08/20/19 Page 6 of 43




Trinity Lutheran Church of Columbia, Inc. v. Comer,
    137 S. Ct. 2012 (2017) .......................................................................................................18, 19

Ward v. Polite,
  667 F.3d 727 (2012) ................................................................................................................14

Wills v. Dreybeck,
   2013 WL 3287986 (W.D. Mich. June 28, 2013) .......................................................................9

Windsor v. United States,
   699 F.3d 169 (2d Cir. 2012), ...................................................................................................26

Winter v. Nat. Res. Def. Council, Inc.,
   555 U.S. 7 (2008) ...............................................................................................................10, 27

Statutes and Other Authorities

45 CFR 75.300 ...............................................................................................................................34

FED. R. APP. P. 4 ..............................................................................................................................9

FED. R. CIV. P. 25 .............................................................................................................................2

MICH. ADMIN. CODE R. 400 et seq. ...........................................................................................6, 21

MICH. COMP. LAWS § 400 et seq. ....................................................................................................6

MICH. COMP. LAWS § 722 et seq. .......................................................................................... passim

U.S. Const. ............................................................................................................................ passim




                                                                      -v-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2177 Filed 08/20/19 Page 7 of 43




                      CONCISE STATEMENT OF REASONS
                   SUPPORTING POSITION OF AMICI CURIAE

            Plaintiffs have not demonstrated that they meet any of the four
            requirements for preliminary injunctive relief. (1) Plaintiffs will
            not succeed on the merits of their Free Exercise claim because St.
            Vincent Catholic Charities (“STVCC”) voluntarily entered the
            public sphere to perform taxpayer-funded child welfare services for
            the State—and, in doing so, voluntarily executed a contract
            containing a non-discrimination provision. That provision, and the
            settlement agreement in Dumont v. Gordon requiring the State to
            retain and enforce such a provision without exception, do not violate
            Plaintiffs’ Free Exercise rights. To the contrary, they are neutral
            policies that apply to all state-contracted agencies, regardless of any
            agency’s rationale for breaching its contract with the State.
            Plaintiffs’ Free Speech claim will not succeed because, in choosing
            to carry out government services under contract with the State,
            STVCC is not engaging in private speech. Plaintiffs’ claims cannot
            succeed because the relief requested—an injunction requiring the
            State to permit contracted agencies providing public child welfare
            services on its behalf to use religious criteria to exclude prospective
            foster and adoptive families headed by same-sex couples—would
            violate the Establishment and Equal Protection Clauses.
            (2) Plaintiffs have not demonstrated that they would suffer
            irreparable harm in advance of trial, which, subject to the Court’s
            schedule, should occur quickly given the largely duplicative
            discovery already completed in Dumont. (3) The balance of the
            equities favors allowing the State to enforce its contract, as required
            by the Dumont settlement “so ordered” by the Dumont Court. (4)
            As demonstrated by the expert and lay testimony attached hereto,
            the requested injunction would harm children by permitting State-
            contracted agencies to turn away qualified prospective parents.
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2178 Filed 08/20/19 Page 8 of 43




                               INTEREST OF AMICI CURIAE

               Kristy and Dana Dumont are seeking to adopt a child through foster care in

Michigan. After being turned away by two state-contracted, taxpayer-funded child placing

agencies (including STVCC) based on their use of religious eligibility criteria to exclude same-

sex couples, the Dumonts sued to enjoin the State from permitting agencies to use religious

exclusion criteria when providing public child welfare services. They reached a settlement

agreement, inter alia, requiring the State to maintain and enforce non-discrimination clauses in

agencies’ contracts. The Dumont settlement meant the Dumonts could now pursue their plan to

adopt a child in foster care without the risk of being exposed to further discrimination and with the

same choice of agencies that are available to different-sex couples. The Dumonts are interested in

this litigation because the relief plaintiffs seek would subject the State to competing, inconsistent

obligations in different districts, and would require them again to pursue adoption through foster

care in a system permitting discrimination against them and denying them the full range of agency

options from which different-sex couples can choose.

               To protect their ability to foster and adopt children in the State’s care on equal

footing with other well-qualified prospective families—as reflected in their settlement

agreement—the Dumonts respectfully submit this brief.1




1
       No counsel for a party authored this brief. No person other than amici and their counsel
contributed any money toward its preparation or submission.
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2179 Filed 08/20/19 Page 9 of 43




                                 PRELIMINARY STATEMENT

               This suit seeks to unravel the relief obtained by Kristy Dumont, Dana Dumont, Erin

Busk-Sutton and Rebecca Busk-Sutton (the “Dumont Plaintiffs”) in their suit against Robert

Gordon and Jennifer Wrayno (the “State Defendants”).2 The Dumont Plaintiffs filed suit under

the Establishment and Equal Protection Clauses of the United States Constitution to enjoin

Michigan’s apparent practice of permitting State-contracted, taxpayer-funded child placing

agencies (“CPAs”), operating as part of the State’s public child welfare system, to use religious

criteria when selecting foster and adoptive parents for wards of the State. Specifically, some CPAs

were unwilling to accept same-sex couples, including the Dumonts, who were turned away by one

of the plaintiffs here, St. Vincent Catholic Charities.

               The Plaintiffs in this action (the “Buck Plaintiffs”) moved to intervene in Dumont

v. Gordon, 2:17-cv-13080-PDB-EAS (E.D. Mich.) (“Dumont”) to defend the use of religious

eligibility criteria by state-contracted agencies, and the Dumont Court (Borman, J.) granted their

motion to intervene. Plaintiffs participated fully in the motions to dismiss and both fact and expert

discovery. In their motion to dismiss in Dumont, the Buck Plaintiffs raised the same arguments on

which they rely here: that the Free Exercise and Free Speech Clauses compel the State of Michigan

to enter into a contract with STVCC, place its wards in STVCC’s care, refrain from enforcing the

contract’s non-discrimination requirement, and condone the use of religious criteria by STVCC to



2
        Jennifer Ludolph was also a plaintiff in Dumont, but her claims were dismissed for lack of
taxpayer standing. The defendants in Dumont were Nick Lyon, in his official capacity as the
Director of the Michigan Department of Health and Human Services, and Herman McCall, in his
official capacity as the Executive Director of the Michigan Children’s Services Agency; Gordon
and Wrayno succeeded Lyon and McCall, respectively, and were substituted in Dumont earlier
this year by operation of law. JooYeun Chang has since succeeded Wrayno and therefore has
“automatically” replaced McCall as a defendant in this action by operation of Fed. R. Civ. P. 25(d).
Throughout this brief, “State Defendants” refers to the officials holding these two positions at the
pertinent time.
                                                 -2-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2180 Filed 08/20/19 Page 10 of 43




 exclude prospective foster and adoptive families for those children. In an opinion denying in

 pertinent part the motions to dismiss, Judge Borman “[was] unconvinced that St. Vincent can

 prevail on a claim that prohibiting the State from allowing the use of religious criteria by [CPAs]

 hired to do the State’s work would violate St. Vincent’s Free Exercise or Free Speech rights.”

 Dumont v. Lyon, 341 F. Supp. 3d 706, 749 (E.D. Mich. 2018). The Third Circuit reached a similar

 conclusion in April, affirming a district court’s denial of a request to preliminarily enjoin

 Philadelphia’s enforcement of its non-discrimination policy for government-contracted foster care

 agencies and rejecting Free Exercise and Free Speech claims of an agency unwilling to accept

 same-sex couples for religious reasons. Fulton v. City of Philadelphia, 922 F.3d 140, 165 (3d Cir.

 2019).

                After substantial discovery, the Dumont Plaintiffs and the State Defendants reached

 a settlement in which the State agreed to enforce its contracts’ non-discrimination requirements,

 and the Court dismissed the case with prejudice “pursuant to the terms of the Settlement

 Agreement,” noting that “[t]he Court retains jurisdiction over the enforcement of the Settlement

 Agreement.” Dumont, ECF No. 83, PageID.1469. Rather than lodging any objection or challenge

 to the Settlement Agreement, the Buck Plaintiffs fled to a new venue, filed a do-over lawsuit, and

 urged this Court to enter a preliminary injunction that would effectively vacate the Settlement

 Agreement and require the State of Michigan to enter into a contract that authorizes discrimination

 against qualified foster and adoptive parents, undermining the best interests of children.

                The Buck Plaintiffs have failed to prove that they meet any of the four requirements

 for a preliminary injunction. First, they have not shown a likelihood of success on the merits.

 Like in Fulton, Plaintiffs cannot prevail on their Free Exercise claim because the Constitution does

 not empower organizations accepting taxpayer dollars to provide government services unilaterally



                                                 -3-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2181 Filed 08/20/19 Page 11 of 43




 to dictate the terms of their contract with the State, and because the contracts’ non-discrimination

 provision is a neutral, generally applicable policy which governs the actions of all State contractors

 that provide public child welfare services. Plaintiffs will further be unable to show that STVCC’s

 provision of services for the children the State commits to its care—including conducting home

 studies and certifying families—is private speech, rather than fulfillment of its obligations as a

 State contractor providing a government service.

                The Buck Plaintiffs’ claims also fail on the merits because the Establishment and

 Equal Protection Clauses bar the relief they seek.        The Buck Plaintiffs seek an injunction

 compelling the State to permit State-contracted CPAs to use religious criteria to exclude

 prospective foster and adoptive families headed by same-sex couples. That would violate the

 Establishment Clause by allowing agencies to whom the government has delegated a public

 function to use religious criteria in carrying out that function and by objectively appearing to

 endorse certain religious beliefs. Moreover, the practice would deny to same-sex couples the full

 array of rights incident to marriage, in violation of the Equal Protection Clause.

                Second, the Buck Plaintiffs have not demonstrated a likelihood that they will suffer

 irreparable injury absent injunctive relief. Since Plaintiffs have not shown a likelihood of success

 on the merits, they cannot point to their alleged constitutional injuries as irreparable harm.

 Moreover, given the largely duplicative issues in Dumont, where discovery was complete except

 for depositions, this case could proceed swiftly to trial. There is no evidence Plaintiffs would

 suffer irreparable harm in the interim.

                Moreover, the Buck Plaintiffs had multiple opportunities in Dumont to address any

 alleged irreparable harm by opposing the settlement reached in that case. Having elected to forgo




                                                  -4-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2182 Filed 08/20/19 Page 12 of 43




 raising their alleged harm months ago, they have demonstrated by their own actions a lack of

 irreparable injury and should not be permitted to seek a preliminary injunction now.

                 Finally, the balance of the equities and the public interest weigh heavily against

 granting this injunction to compel the State to permit discrimination in its public child welfare

 program. As reflected in the expert report submitted in Dumont by child welfare expert Dr. David

 M. Brodzinsky, “child welfare policies and practices that allow the exclusion of families willing

 and able to foster and adopt these vulnerable children do not serve the interests of these children

 or society in general.” Ex. A, Expert Report of David M. Brodzinsky, Ph.D. (“Brodzinsky Rpt.”),

 ¶ 26. And, the record in the Dumont action makes clear that discrimination causes real harms.

 See, e.g., Ex. B, Declaration of Katie Page Sander (“Sander Decl.”) ¶ 17 (former Program Manager

 of statewide Foster Care Navigator Program, recalling incident in which an agency “refused to

 work with [a same-sex couple] [and] [t]he family was so discouraged that they decided not to call

 another agency”); see also Brodzinsky Rpt. ¶¶ 34-37 (explaining how discrimination by state-

 contracted agencies deters same-sex couples’ participation in the foster care system).

                 Because Plaintiffs have not satisfied any of the factors considered by courts in

 grating preliminary relief, this Court should not now compel the State to permit discrimination by

 State contractors using public funds.

                                           BACKGROUND

         A.      Michigan’s Child Welfare System

                 The Michigan Department of Health and Human Services (“MDHHS”) is

 responsible for administering Michigan’s foster care and adoption system. This system must

 “promote the well-being and safety of all children who receive foster care or are adopted, . . .

 eliminate barriers to the adoption of children[,] and . . . promote the provision of a stable and loving

 family environment.” Mich. Comp. L. § 722.953. There is an insufficient number of families for
                                                   -5-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2183 Filed 08/20/19 Page 13 of 43




 the children under the care of MDHHS, and many children remain in the system until they age out,

 without ever being placed in an adoptive family. See Brodzinsky Rpt. ¶ 30 (describing challenges

 faced by youth who age out).

        B.      Michigan Contracts with Private Agencies To Care for Children

                MDHHS is authorized to enter into contracts with private CPAs. See Mich. Comp.

 L. §§ 400.14f, 722.111(1)(c). MDHHS is “responsible for the development of rules for the care

 and protection of children” it cares for, including those assigned to private agencies, and those

 agencies are obligated to comply with such rules. Id. § 722.112(1); Mich. Admin. Code R.

 400.12201 et seq. (rules governing child placing agencies). MDHHS and each CPA must “strive

 to achieve a permanent placement for each child.” Mich. Comp. L. § 722.954b. Under MDHHS’s

 regulations, part of a CPA’s responsibility in handling a child’s case is to recruit potential foster

 and adoptive parents. See, e.g., Mich. Admin. Code. R. 400.12304, .12706.; MDHHS’s Adoption

 Services Manual (“ADM”) 0400 (“Child placing agencies . . . must develop and maintain an

 ongoing program to recruit adoptive families for children available for adoption.”);3 see also Ex.

 C, State Defendants’ Objections And Responses To [Dumont] Plaintiffs’ Amended Interrogatories,

 43 (“[CPAs] must provide . . . [r]ecruitment activities, orientation, and training of prospective

 adoptive families focusing on meeting the needs of children available for adoption.”). MDHHS

 has granted CPAs substantial discretion in evaluating families and selecting appropriate

 placements for children. See Mich. Admin. Code R.400.12310, .12404, .12605, .12709. Once a

 CPA accepts MDHHS’s referral for a child’s case, it receives taxpayer dollars to carry out services

 for the child under the State contracts, including identifying and recruiting potential foster and




 3
        Available at http://DHHS.michigan.gov/OLMWEB/EX/AD/Public/ADM/0400.pdf.

                                                  -6-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2184 Filed 08/20/19 Page 14 of 43




 adoptive parents and assisting them through the licensing process. (See ECF No. 6-8, PageID.302-

 303; ECF No. 6-9, PageID.344.)

                Usually, CPAs choose families for children under their care from the roster of

 families they have recruited and licensed. See Sander Decl. ¶ 11. In some cases, the CPA will list

 that child on the Michigan Adoption Resource Exchange (“MARE”) website to recruit families

 more broadly.4 When placing a child through MARE, the child’s CPA must still make a

 “determination . . . that the MARE potential family ‘match’ is appropriate.” (ECF No. 6-8,

 PageID.297.)

        C.      The Contracts Prohibit Agencies from Discriminating Against Prospective
                Parents Based on Sexual Orientation.

                The contracts between the State and every CPA expressly forbid discrimination on

 the basis of certain characteristics unrelated to the ability to care for a child—inter alia, religion,

 marital status, and sexual orientation—including with respect to “applications filed for adoption

 of MDHHS supervised children including MDHHS supervised children assigned to a contracted

 agency.” (ECF No. 6-8, PageID.297; see also ECF No. 6-9, PageID.326 (same).) If an agency

 violates its contract, including the non-discrimination provision, the State may demand compliance

 and, if necessary, terminate the contract under the plain terms of those agreements.

        D.      The Dumont Plaintiffs Were Turned Away by State Contractors and Filed
                Suit.

                The Dumonts are a “prospective adoptive famil[y] . . . ready, willing, and able to

 provide a ‘forever family’ to children in the foster care system.” Dumont, ECF No. 1, PageID.2-

 3. The Dumonts called two CPAs and were turned away on the basis of the agencies’ religious



 4
     Not all children in the public child welfare system are available for adoption through
 MARE. Ex. D, 25.

                                                  -7-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2185 Filed 08/20/19 Page 15 of 43




 objection to same-sex couples. Id., PageID.16 (STVCC “told [the Dumonts] that the agency does

 not work with same-sex couples.”). The Dumont Plaintiffs filed suit in September 2017 and,

 thereafter, the Buck Plaintiffs successfully moved to intervene as defendants. Dumont, ECF Nos.

 18, 31, 34

                On defendants’ motion to dismiss, the Court found that the Dumont Plaintiffs had

 stated a claim under both the Establishment and the Equal Protection Clauses. Dumont, 341 F.

 Supp. 3d 706. The Court also considered in the context of the motion to dismiss and rejected the

 Free Exercise and Free Speech arguments raised by the Buck Plaintiffs—the same arguments on

 which they now rely. “[T]he [Dumont] Court [was] unconvinced that St. Vincent can prevail on a

 claim that prohibiting the State from allowing the use of religious criteria by [CPAs] hired to do

 the State’s work would violate St. Vincent’s Free Exercise or Free Speech rights.” Id. at 749.

 Discovery revealed significant admissions concerning the State’s apparent practice of permitting

 (or at least not preventing) discrimination.    E.g., Ex. D, State Defendants’ Responses and

 Objections to Dumont Plaintiffs’ Requests for Admission, 15 (“[State Defendants admit that f]or

 at least one child in State custody, that child’s family placement or adoption was delayed because

 a state-contracted child-placing agency was unwilling to work with or place a child with a same-

 sex couple due to religious reasons.”).

                As the parties prepared for depositions, the Dumont Plaintiffs and the State

 Defendants sought to stay the case to discuss settlement and to give DHHS and its new director

 adequate time to consider the implications of a settlement on the child welfare system. Dumont,

 ECF No. 74. On March 22, 2019, the Dumont Plaintiffs and the State Defendants executed an

 agreement (“Settlement Agreement”). Dumont, ECF No. 82. The Dumont Court dismissed the




                                                -8-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2186 Filed 08/20/19 Page 16 of 43




 case “with prejudice pursuant to the terms of the Settlement Agreement” and “retain[ed]

 jurisdiction over the enforcement of the Settlement Agreement . . . .” Dumont, ECF No. 83.

                The Buck Plaintiffs were not party to the Settlement Agreement because the

 Dumont Plaintiffs did not seek any relief from them and the Buck Plaintiffs never filed any cross-

 claim or counterclaim. The Buck Plaintiffs did not act to protect their interests in Dumont by any

 procedural avenue available. They did not file cross-claims, ask to be heard by the Dumont Court,

 or raise objections to the settlement. When the Buck Plaintiffs filed the instant complaint, the

 Dumont action had not yet reached final judgment because the time for an appeal had not yet run.

 Fed. R. App. P. 4. Instead of taking any action in Dumont and without notifying the Dumont

 Plaintiffs, the Buck Plaintiffs filed a new action and now ask this Court, through a preliminary

 injunction, to nullify the Settlement Agreement entered by the Dumont Court.

                                        LEGAL STANDARD

                The preliminary injunction is “one of the most drastic tools in the arsenal of judicial

 remedies,” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001), so it “should not be extended

 to cases which are doubtful or do not come within well-established principles of law.” Id. at 826.

 The movant may not rely on mere allegations, but rather has a “burden of proving that the

 circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d

 566, 573 (6th Cir. 2002).

                “The issuance of preliminary injunctive relief is committed to the discretion of the

 district court.” Wills v. Dreybeck, 2013 WL 3287986, at *1 (W.D. Mich. June 28, 2013) (Jonker,

 J.). “In exercising its discretion . . . , a district court must give consideration to four factors.”

 Bonnell, 241 F.3d at 809. The “plaintiff . . . must establish [1] that he is likely to succeed on the

 merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that



                                                  -9-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2187 Filed 08/20/19 Page 17 of 43




 the balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Winter

 v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

                                             ARGUMENT

        I.       PLAINTIFFS HAVE FAILED TO DEMONSTRATE A LIKELIHOOD OF
                 PREVAILING ON ANY CLAIMS.

                 A.      Plaintiffs Will Not Prevail on Their Free Exercise Claims.

                         (1)     There is no Free Exercise right to a taxpayer-funded government
                                 contract to provide government services in accordance with one’s
                                 religious beliefs.

                 The Settlement Agreement does not burden STVCC’s Free Exercise rights—nor

 would enforcement of the non-discrimination clause in STVCC’s contracts with MDHHS—

 because there is no right under the Free Exercise Clause to carry out a State function, using State

 funds, in accordance with one’s religious beliefs. The State’s actions have no impact on STVCC’s

 private activity outside of the government services it chooses to perform for the State. When

 STVCC is acting on the State’s behalf in “striv[ing] to achieve a permanent placement for each

 child in its care,” Mich. Comp. L. § 722.954b, it must comply with the terms of the contract it

 voluntarily executed. If STVCC does not wish to contract with the State on the terms the State

 requires for any agency hired to perform this government function, it need not. See Agency for

 Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 570 U.S. 205, 214 (2013) (“As a general matter,

 if a party objects to a condition on the receipt of [government] funding, its recourse is to decline

 the funds.”); Rust v. Sullivan, 500 U.S. 173, 193 (1991) (“A refusal to fund protected activity,

 without more, cannot be equated with the imposition of a ‘penalty’ on that activity.”).

                 Because the State’s enforcement of the non-discrimination provision in its contracts

 would not burden STVCC’s exercise of religion, no further Free Exercise analysis is required.

 Judge Borman recognized as much, reasoning that the Dumont “Plaintiffs are not seeking an order


                                                  -10-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2188 Filed 08/20/19 Page 18 of 43




 prohibiting the State from partnering with faith-based agencies because they are religious.”

 Dumont, 341 F. Supp. 3d at 749–50. Rather, they sought to “prohibit[] the State from partnering

 with faith-based agencies that allegedly use the money they receive from the State under the

 adoption contract to employ religious criteria to exclude same sex couples—something the State

 itself could not do—in performing those state services under contract with the State.” Id.

                As Judge Borman reasoned, Teen Ranch v. Udow is “instructive.” Id. at 751.

 There, the Michigan Family Independence Agency had partnered with Teen Ranch, a religious

 organization providing residential care for youth in state custody. After its contract with Teen

 Ranch expired, the Agency ceased placing children with Teen Ranch based on concerns that Teen

 Ranch, while providing services under contract with the State, incorporated religious teachings

 into its programming. Teen Ranch sued, claiming—much like the Buck Plaintiffs—that ending

 the contract relationship “violate[d] the Free Exercise Clause because it conditions the receipt of

 a governmental benefit on Teen Ranch’s surrender of its religious beliefs and practices and burdens

 the Free Exercise of Plaintiff’s religious beliefs.” Teen Ranch v. Udow, 389 F. Supp. 2d 827, 837

 (W.D. Mich. 2005). The court rejected the claim, holding that the Free Exercise Clause’s

 protection against government encroachment on religious beliefs does not mean the government

 is required to fund religious activity. Id. at 838–39. The Sixth Circuit affirmed. 479 F.3d 403,

 410 (6th Cir. 2007).5 The Dumont Court found that the same rationale applies here: the Buck




 5
         Buck Plaintiffs argue that Teen Ranch does not apply by incorrectly claiming their activity
 “is not funded by the State.” (ECF No. 6, PageID.220.) To the contrary, STVCC is paid for a
 comprehensive set of services, including “recruitment, retention, and support.” (ECF No. 6-8,
 PageID.308; see Ex. C, 43; Ex. E, State Defendants’ Objections and Responses to [Buck
 Plaintiffs’] Requests for Admission, 8 (“[A]dministrative case rates paid to [CPAs] include
 payment for contractual duties relating to recruitment and licensing activities.”)).

                                                -11-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2189 Filed 08/20/19 Page 19 of 43




 Plaintiffs have failed to assert a burden on their ability to freely exercise their religion. Dumont,

 341 F. Supp. 3d at 752.6

                        (2)     The Settlement Agreement and the non-discrimination clause are
                                neutral and generally applicable policies.

                Even assuming the non-discrimination provision in the State’s contract incidentally

 burdens STVCC’s exercise of religion, because the requirement is neutral and generally

 applicable, it would not violate the Free Exercise Clause. See Emp’t Div., Dept. of Human Res. of

 Ore. v. Smith, 494 U.S. 872, 878–82 (1990) (“Conscientious scruples have not, in the course of

 the long struggle for religious toleration, relieved the individual from obedience to a general law

 not aimed at the promotion or restriction of religious beliefs.”) (quoting Minersville Sch. Dist. Bd.

 Of Educ. v. Gobitis, 310 U.S. 586, 594–95 (1940)).

                In Fulton, the Third Circuit rejected a near-identical challenge by Catholic Social

 Services (“CSS”), demanding that the City of Philadelphia abandon a non-discrimination

 requirement in order to allow it to exclude same-sex couples for religious reasons. The Third

 Circuit considered “whether [the City] must offer CSS a new contract that allows it to continue

 engaging in its current course of conduct.” 922 F.3d at 153. Like STVCC, CSS argued that the

 City was required to offer such a contract in light of the Free Exercise Clause. The Third Circuit

 disagreed, holding that “a challenger under the Free Exercise Clause . . . must show that it was



 6
         The Buck Plaintiffs’ reading of the Free Exercise Clause has far-reaching implications
 because States might choose to stop contracting out public child welfare work if necessary to
 operate their foster care systems in the manner they believe best serves children. As seventeen
 States and the District of Columbia wrote in Fulton, if State contractors must “be able to tailor
 contractual requirements based on religious belief to serve only those they choose in the particular
 manner that they choose[,] [s]uch a framework would at a minimum hinder, and potentially
 preclude altogether, government agencies’ reliance on contractors to deliver services mandated by
 state law and policy to be provided to all who qualify for them.” Brief of Massachusetts et al. as
 Amici Curiae in Support of Philadelphia at 26, Fulton.

                                                 -12-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2190 Filed 08/20/19 Page 20 of 43




 treated more harshly than the government would have treated someone who engaged in the same

 conduct but held different religious views.” Id. at 154. As with Plaintiffs here, CSS could not do

 so.

                CSS’s theme devolves to this: the City is targeting CSS because it
                discriminates against same-sex couples; CSS is discriminating
                against same-sex couples because of its religious beliefs; therefore,
                the City is targeting CSS for its religious beliefs. But this syllogism
                is as flawed as it is dangerous. . . . That CSS’s conduct springs from
                sincerely held and strongly felt religious beliefs does not imply that
                the City’s desire to regulate that conduct springs from antipathy to
                those beliefs.

 Id. at 159. STVCC relies on the same syllogism, and its claims fail for the same reasons. See New

 Hope Family Servs., Inc. v. Poole, 2019 WL 2138355, at *19, *9, *10 (N.D.N.Y. May 16, 2019)

 (holding, in challenge by a child-placing agency to New York’s non-discrimination policy, that

 the state “stands on firm ground in requiring authorized agencies to abide by New York’s non-

 discrimination policies when administering public services” where “[t]he regulation applies to all

 authorized agencies, regardless of any religious affiliation” and “[t]he plain language of the

 regulation demonstrates its neutrality”).

                        (3)    The non-discrimination clause is not subject to individualized
                               exemptions.

                The Buck Plaintiffs argue that the State’s non-discrimination policy is not neutral

 and generally applicable because the State permits individualized exemptions, but they have not

 demonstrated such exemptions.

                In Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, the Supreme Court

 struck down two ordinances because those challenging them proved that “suppression of the

 central element of the Santeria worship service was the object of the ordinances.” 508 U.S. 520,

 531, 534 (1993).      The anti-religious purpose was evident because the ordinances were

 “underinclusive”—they banned ritual Santeria sacrifice while failing to prohibit nonreligious
                                                 -13-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2191 Filed 08/20/19 Page 21 of 43




 conduct, such as slaughter for food purposes, that endangered the government’s stated interest in

 a similar or greater degree. Id. at 543-45.

                Here, by contrast, Michigan’s secular purposes in prohibiting discrimination

 against families are to serve the health, safety, and well-being of the State’s most vulnerable

 children and to comply with the Constitution. Unlike in Lukumi, here the non-discrimination

 policy is perfectly aligned with the State’s intended purposes and the Dumont Settlement

 Agreement does not permit Michigan to enforce that policy selectively. Any agency—religious

 or not—that fails to comply with the non-discrimination provision is in breach.

                The Buck Plaintiffs claim that this case is like Ward v. Polite, in which a public

 university expelled a counseling student for requesting not to counsel someone regarding a same-

 sex relationship. The Sixth Circuit held that Ward had plausibly alleged that the expulsion was

 unconstitutional because “values-based referrals in general” were permitted. 667 F.3d 727, 730

 (2012). This case is unlike Ward, however, because MDHHS does not permit agencies to violate

 the non-discrimination provision for any reason—nor could it, in light of the Settlement

 Agreement or the Constitution.7

                The Buck Plaintiffs allege that STVCC is being targeted like Ward because

 MDHHS permits contractors to specialize in working with particular types of children, e.g.,

 African-American children, Native American children, or children with disabilities. (ECF No. 6,

 PageID.203-204 & nn.38-42.) These examples do not show that the State has singled out religion

 or STVCC; they instead show that other CPAs are seeking to address unmet needs and act in the




 7
        The Buck Plaintiffs invoke the fact that the contract permits STVCC to return children to
 MDHHS’s care with MDHHS’s approval. (ECF No. 6, PageID.201 & n.37.) Returning a child to
 MDHHS’s care is quite unlike refusing to accept a family that could provide a home for a child in
 the agency’s care, so this provision is not relevant.
                                               -14-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2192 Filed 08/20/19 Page 22 of 43




 best interest of those children. In contrast, by limiting the pool of potential families, STVCC is

 not serving the best interests of the children in its care. Unlike allowing agencies to turn away

 potential families, allowing agencies to specialize in serving certain populations of children does

 not undermine the State interests at issue here, so, unlike Lukumi, these examples do not show that

 the State policy is “underinclusive.”

                The Buck Plaintiffs also claim selective enforcement by asserting that agencies are

 permitted to “refer families elsewhere for any number of reasons,” as when the family lives far

 from the agency or the agency has a waiting list. (ECF No. 6, PageID.202; ECF No. 6-1,

 PageID.238.) However, none of these is an example of an agency violating the contract by

 discriminating against a family based on a protected characteristic. Using the benign term

 “referral” to conflate STVCC’s conduct with that of other agencies does not change the fact that

 STVCC, unlike the agencies in Plaintiffs’ examples, is refusing to serve families in violation of

 the State’s contracts.8

                STVCC fails to show that the State permits secular exemptions to its contracts’

 non-discrimination requirement.

                           (4)   The Buck Plaintiffs have not shown that the Settlement
                                 Agreement was motivated by anti-religious animus.

                The Buck Plaintiffs claim that in entering into the Settlement Agreement the “State

 officials have acted in a manner that passes judgment upon and presupposes the illegitimacy of St.



 8
         Similarly, the Buck Plaintiffs distort a comment by Steve Yager, a former MDHHS official,
 who wrote, “We do not compel agencies to accept referrals.” When “the department makes a
 referral to a child placing agency for foster care case management or adoption services under a
 contract with the child placing agency,” the CPA can, indeed, decline for any reason. See Mich.
 Comp. L. § 722.124f(a). But when a couple calls an agency to inquire about fostering or adopting,
 that call is not a “referral,” and the agency may not choose whether to “accept” or “reject” it. If
 the CPA has wards of the State in its care, then in recruiting and selecting families for them, it
 must not discriminate against families based on characteristics prohibited in the contract.
                                                -15-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2193 Filed 08/20/19 Page 23 of 43




 Vincent’s religious beliefs and practices.” (ECF No. 6, PageID.206.) The only purported evidence

 offered is a handful of statements by now-Attorney General Dana Nessel which do not demonstrate

 that anyone, much less MDHHS, acted with anti-religious bias.9

                 The Buck Plaintiffs claim this case is analogous to Masterpiece Cakeshop Ltd. v.

 Colorado Civil Rights Commission, 138 S. Ct. 1719 (2018). In Masterpiece, the Supreme Court

 reversed an adjudication by the Colorado Civil Rights Commission finding unlawful

 discrimination by a business. The Court held that the Commission’s hostility toward the business

 owner’s religious beliefs tainted the proceeding. That conclusion was based on (1) statements by

 commissioners that disparaged the business owner’s religious beliefs as “despicable” and merely

 rhetorical and insincere, and (2) the fact that in other adjudications the Commission had treated

 other conscience-based objections differently. Masterpiece, 138 S. Ct. at 1729–30.

                 MDHHS does not permit agencies to violate the non-discrimination provision for

 any reason, so unlike in Masterpiece, Plaintiffs have not shown differential treatment. See supra

 Part I.A.3.   And none of the proffered quotes attributed to Nessel establish that the non-

 discrimination requirement in the State’s contract, or the Settlement Agreement, were motivated

 by anti-religious hostility.

                 First, the Buck Plaintiffs cherry-pick passages from statements Nessel gave to

 reporters in 2015 without any of the surrounding comments or context. But her statements do not

 reflect disparagement of STVCC’s religious beliefs; in fact, they do not mention religion at all.

 Nessel was at the time an attorney for a lesbian couple that was challenging Michigan’s same-sex




 9
         The Buck Plaintiffs also note that MDHHS initiated an investigation into alleged violation
 of the non-discrimination provision after the Dumont complaint was filed, but this shows only that
 the State investigates allegations of contractual noncompliance.

                                               -16-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2194 Filed 08/20/19 Page 24 of 43




 marriage ban before the Supreme Court—in what began as an adoption rights case—and she was

 so identified in both interviews. Unlike the Commission in Masterpiece, Nessel said nothing about

 religious beliefs, but was instead speaking about discrimination against same-sex couples and how

 allowing such discrimination undermines the interests of children in State care, as a full reading of

 the articles and a full hearing of the associated recordings makes clear.10

                Second, even if one could read into Nessel’s past statements a judgment about

 religious beliefs, Plaintiffs offer no evidence to show it affected the pertinent decision-making

 processes. In Masterpiece, the anti-religious statements were made by the actual adjudicatory

 body during the adjudicative proceedings. Here, MDHHS made the decision to include non-

 discrimination clauses in its contracts long before Attorney General Nessel took office; the Buck

 Plaintiffs could not possibly show that Nessel’s statements caused MDHHS to impose a non-

 discrimination requirement.

                And the Buck Plaintiffs do not attempt to show that anti-religious hostility

 motivated MDHHS’s decision to enforce that requirement by entering into the Settlement

 Agreement. After her inauguration, as counsel to MDHHS, Attorney General Nessel evaluated

 the Dumont action and concluded that the 2015 laws did not apply to State-contracted services.

 She recommended settlement “on terms consistent with the law and existing agency contracts and

 that best serve the health, safety and well-being of children in need of state-contracted foster care




 10
         Ex. F, NPR, Faith Based Adoption Bill Headed to House Floor, available at
 https://www.michiganradio.org/post/faith-based-adoption-bills-headed-house-floor; Ex. G, Fox 2
 News, Opponents Say Adoption Bill Discriminates Against Gays and Lesbians, available at
 http://www.fox2detroit.com/news/opponents-say-adoption-bill-discriminates-against-gays-and-
 lesbians. In addition to the text attached hereto, each website also includes a recording or video
 containing statements made by Nessel.

                                                 -17-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2195 Filed 08/20/19 Page 25 of 43




 case management and adoption services.”11 MDHHS officials Gordon and Wrayno then decided

 to execute the Settlement Agreement. The Buck Plaintiffs offer no proof that, in executing the

 Settlement Agreement, Gordon and Wrayno were motivated by anything besides their statutory

 obligations, including to “promote the well-being and safety of all children who receive foster care

 or are adopted, . . . eliminate barriers to the adoption of children[,] and . . . promote the provision

 of a stable and loving family environment.” Mich. Comp. L. § 722.953.

                  Finally, the Buck Plaintiffs seek unprecedented relief. This case is not, as in

 Masterpiece, an adjudication concerning past discrimination; rather, Plaintiffs ask this Court to

 permanently enjoin enforcement of a non-discrimination policy embodied in a State contract.

 Plaintiffs offer no authority for the proposition that an individual government official’s alleged

 anti-religious bias can forever eliminate the State’s power to enforce its contracts. In Masterpiece,

 the Court did not enjoin the Commission from enforcing its law against the business owner or

 anyone else. See Fulton, 922 F.3d at 153 n.8 (“It should be noted that the remedy CSS seeks—an

 injunction forcing the City to renew a public services contract with a particular private party—

 would be highly unusual . . . . We have some doubt, therefore, that CSS could be entitled to the

 relief it seeks.”).

                         (5)    The non-discrimination clause does not single out agencies
                                because of their religious identity.

                  Contrary to the Buck Plaintiffs’ contention, the Settlement Agreement and non-

 discrimination provisions are not “specifically designed to end government partnerships with

 religious groups based upon a disfavored religious belief.” (See ECF No. 6, PageID.208 (citing

 Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2025 (2017)).) Trinity



 11
         Department of Attorney General, State Settles Same-Sex Adoption Case, available at
 https://www.michigan.gov/ag/0,4534,7-359-92297_47203-492743--,00.html.
                                                  -18-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2196 Filed 08/20/19 Page 26 of 43




 Lutheran is inapposite because there, the Supreme Court held only that the government could not

 disqualify a church from a generally available public benefit (a subsidy for children’s playgrounds)

 solely because of its “religious identity.” Trinity Lutheran, 137 S. Ct. at 2024 (“The rule is simple:

 No churches need apply.”). Here, the non-discrimination provision concerns not the religious

 “identity” of the State contractors, but rather what they are permitted to do in carrying out

 contractual obligations using State funds, something Trinity Lutheran did not reach. See id. at

 2024 n.3 (“We do not address religious uses of funding or other forms of discrimination.”). The

 State’s policy is to require compliance with its non-discrimination requirement; it cares not about

 the faith (or lack thereof) of contracted agencies.         Trinity Lutheran guarantees religious

 organizations equal treatment; it offers no support for the claim that a government contractor’s

 religious beliefs give it the right to opt out of requirements applicable to all other contractors. See

 Dumont, 341 F. Supp. 3d at 749.

                The non-discrimination provision in the State’s CPA contracts does not disqualify

 any person or organization from participating in government benefit programs. And it surely does

 not disqualify any organizations based on their religious identity. The requirement that all

 contracted CPAs refrain from discriminating in the provision of services to wards of the State

 “does not mean that the City’s enforcement of its requirements constitutes anti-religious hostility.”

 Fulton, 922 F.3d at 159.

                Whether the Settlement Agreement represents a new policy does not matter as

 Plaintiffs must show not merely a new policy, but that the relevant decision-makers within

 MDHHS changed the policy for impermissible reasons. Plaintiffs offer no evidence to show




                                                  -19-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2197 Filed 08/20/19 Page 27 of 43




 MDHHS changed its policy for impermissible reasons, so it matters not whether the Settlement

 Agreement is a new policy.12

                 B.      Plaintiffs Will Not Prevail on Their Free Speech Claim Because
                         Defendants Have Not Compelled Any Private Speech.

                 Plaintiffs will not succeed on their Free Speech claim because “[t]he speech here

 only occurs because [the agency] has chosen to partner with the government to help provide what

 is essentially a public service.”      Fulton, 922 F.3d at 161.        STVCC argues that the non-

 discrimination provision in State CPA contracts compels the agency to engage in speech contrary

 to its religious beliefs in that it requires it to provide the State with written assessments of families

 that conflict with its religious beliefs. However, when a CPA provides public foster care and

 adoption services pursuant to contracts with the State, its services under those contracts are not

 private speech but rather “instances in which the government uses private speakers to transmit

 information concerning the government’s own program.” Teen Ranch, 389 F. Supp. 2d at 840.

 Thus, requiring CPAs to work with all qualified prospective families for children in the agencies’

 care does not compel private speech. “All that is forbidden is discrimination against prospective

 adoptive parents on the basis of their marital status and/or sexual orientation.” See New Hope,

 2019 WL 2138355, at *13.

                 The Buck Plaintiffs’ principal argument is that home studies are private speech.

 (ECF No. 6, PageID.215.) However, as Judge Borman recognized, “a State’s decision to contract



 12
         Even assuming arguendo that strict scrutiny was applied, the State’s non-discrimination
 policy would survive because preventing discrimination in the selection of families for State wards
 serves compelling state interests—the best interests of children, and equality for LGBTQ
 prospective parents. See, e.g., Fulton, 922 F.3d at 163–64. And it is narrowly tailored because
 allowing any agencies to discriminate would harm those interests. See infra Part IV (explaining
 that same-sex couples have been, and will continue to be, deterred from participation if the State
 allows discrimination by its contractors).

                                                   -20-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2198 Filed 08/20/19 Page 28 of 43




 with private entities to deliver public child welfare services does not create, encourage or otherwise

 facilitate private expression, and accordingly the state can make a content-based selection of

 private sector providers without violating the First Amendment.” Dumont, 341 F. Supp. 3d at 752

 (quoting Teen Ranch, 389 F. Supp. 2d at 839) (internal punctuation omitted). For this reason, that

 the State requires a specific kind of speech—e.g., home studies—of its contractors is not in any

 respect constitutionally infirm.

                The Buck Plaintiffs cite Agency for International Development, but that case

 expressly distinguished between “conditions that define the limits of the government spending

 program—those that specify the activities [the government] wants to subsidize—and conditions

 that seek to leverage funding to regulate speech outside the contours of the program itself.” 570

 U.S. at 214–15. In light of this distinction, the Buck Plaintiffs try to characterize home studies as

 “St. Vincent’s private speech and outside the scope of MDHHS’ foster care and adoption funding

 programs.” (ECF No. 6, PageID.217.)

                This argument is as factually inaccurate as it is legally unsupportable. The non-

 discrimination provision “applies to all applications filed for adoption of MDHHS supervised

 children, including . . . children assigned to a contracted agency.” (See ECF No. 6-8, PageID.305.)

 Home studies for prospective parents are just one component of the “recruitment, retention, and

 support” all contracted CPAs must provide for children in their care. See id., PageID.308; Mich.

 Admin. Code R. 400.12304(1) (“An agency shall have an ongoing foster home recruitment

 program to ensure an adequate number of suitable and qualified homes to meet the needs of

 children served by the agency.”); id. .12310(1) (“An agency social service worker shall complete

 a written initial foster home evaluation before certifying the home for licensure.”). STVCC is paid

 for these services. Ex. E, 8 (“[A]dministrative case rates paid to [CPAs] include payment for



                                                 -21-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2199 Filed 08/20/19 Page 29 of 43




 contractual duties related to recruitment and licensing activities.”). Home studies are at the heart

 of the child placing services STVCC performs under contract with the State, so denying a home

 study to same-sex couples is denying them services under the government contracts. Insisting that

 STVCC do the job it is accepting taxpayer dollars to do is not an unconstitutional regulation of

 STVCC’s speech.

                C.       Plaintiffs Cannot Succeed on the Merits Because, if the State Were To
                         Allow STVCC To Use Religious Criteria To Exclude Qualified
                         Families, It Would Violate the Establishment Clause.

                In Dumont, the State acknowledged that it contracted with “faith-based agencies

 that, for religious reasons, only work with married, opposite-sex couples.” Dumont, ECF No. 16,

 at PageID.76. Now, the Buck Plaintiffs seek to compel the State to allow contracted agencies to

 use religious criteria to exclude prospective foster and adoptive parents. That would violate the

 Establishment Clause.

                         (1)    Permitting the State to delegate a government function to be
                                performed using religious criteria would violate the
                                Establishment Clause.

                If the State were to permit agencies to use religious criteria to screen out prospective

 families, this would violate “the core rationale underlying the Establishment Clause[:] preventing

 ‘a fusion of governmental and religious functions.’” Larkin v. Grendel’s Den, 459 U.S. 116, 126–

 27 (1982) (quoting Sch. Dist. v. Schempp, 374 U.S. 203, 222 (1963)).13 In Larkin, the Supreme

 Court invalidated a municipal ordinance that gave churches discretion to veto a liquor license

 application for any premises located within 500 feet of a church. The ordinance at issue


 13
         See also Bd. of Educ. of Kiryas Joel Village Sch. Dist. v. Grumet, 512 U.S. 687, 702 (1994)
 (religious community’s control over public education policy violated Establishment Clause); Doe
 v. Porter, 370 F.3d 558, 564 (6th Cir. 2004) (school board violated Establishment Clause by
 “ced[ing] its supervisory authority over [certain] classes to Bryan College, which requires its
 students and faculty to subscribe to a sectarian statement of belief”).

                                                 -22-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2200 Filed 08/20/19 Page 30 of 43




 “delegate[d] to private, nongovernmental entities . . . a power ordinarily vested in agencies of

 government.” 459 U.S. at 122. Likewise, here, the State has vested discretionary authority in

 CPAs—the authority to recommend prospective foster and adoptive parents for children in the

 State’s custody. The Larkin Court concluded that the ordinance merely “could be employed for

 explicitly religious goals.” Id. at 125 (emphasis added). Here, the State knows that religious

 entities are screening out certain prospective parents based solely on religious criteria unrelated to

 the ability to care for a child.

                 Vesting discretionary governmental power in a religious organization, to be

 exercised pursuant to religious strictures, presents the “danger of political oppression through a

 union of civil and ecclesiastical control” that motivated the Framers to draft the Establishment

 Clause. Id. at 127 n.10. If the State were to delegate public child welfare services to private CPAs

 with permission to use religious eligibility criteria, that would violate the Establishment Clause

 principle that “civil power must be exercised in a manner neutral to religion,” Kiryas Joel, 512

 U.S. at 704, so this Court should not compel the State to do so. Judge Borman held that, if proved,

 Dumont Plaintiffs’ allegations would demonstrate excessive entanglement. See Dumont, 341 F.

 Supp. 3d at 740; see also Bowen v. Kendrick, 487 U.S. 589, 608–609 (1988) (although mere

 participation of faith-based organizations in government-funded programs does not violate the

 Establishment Clause, when such organizations receive government funds, they may not use those

 funds to advance religion, including through discrimination).

                         (2)        Requiring the State to condone discrimination would objectively
                                    favor religion in contravention of the Establishment Clause.

                 Allowing the use of religious criteria in the public child welfare system would also

 violate the Establishment Clause because it would give preference to those religious groups that

 oppose same-sex relationships as a matter of religious doctrine. Edwards v. Aguillard, 482 U.S.


                                                   -23-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2201 Filed 08/20/19 Page 31 of 43




 578, 593 (1987) (invalidating Creationism Act because it preferenced religious views). An

 injunction requiring the State to carve out a special exception from its anti-discrimination

 requirements for religious groups that hold a particular religious view would create a governmental

 preference for such beliefs.

                In addition to having an impermissible subjective purpose, the State’s practice

 would “objectively convey a message” of endorsement of a particular religious view about same-

 sex relationships. See Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 788 F.3d 580, 588 (6th Cir.

 2015). Agencies, acting on behalf of the State, would send to the families they turn away the

 “message . . . that they are outsiders, not full members of the political community.” Santa Fe

 Indep. Sch. Dist. v. Doe, 530 U.S. 290, 309 (2000); see Sander Decl. ¶ 17. By allowing religious

 agencies performing a State function to turn families away on the basis of their religious beliefs,

 the State gives the appearance that those agencies’ religious beliefs are favored. See Sante Fe, 530

 U.S. at 310.

                Judge Borman recognized that these allegations were plausible and, if proved,

 would demonstrate a violation of the Establishment Clause. And Sander’s testimony demonstrates

 that an objective observer, informed about the public child welfare system, sees the State’s former

 practice as objectively favoring religion. Sander Decl. ¶ 20 (“[W]hen MDHHS allows agencies to

 exclude LGBTQ individuals regardless of their qualifications, this appears to be approving those

 CPAs’ use of religious eligibility criteria in providing public child welfare services—even when

 to the detriment of children in the foster care system, who have no choice whether they are referred

 to an agency that excludes families based on religious tests or an agency that accepts all qualified

 families.”).




                                                -24-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2202 Filed 08/20/19 Page 32 of 43




                Finally, permitting discrimination here would not be a mere accommodation of

 religion, as Judge Borman held, distinguishing Corporation of Presiding Bishop of Church of Jesus

 Christ of Latter Day Saints v. Amos, 483 U.S. 327 (1987). “The defendants in Amos were religious

 organizations engaged in their own activities seeking exemptions from generally applicable laws

 so that they could continue carrying on their own work consistent with their religious beliefs. A

 very different set of facts from those alleged here.” Dumont, ECF No. 49, at 55.

                Indeed, here the requested relief would impose substantial burdens on third

 parties—children and same-sex couples seeking to care for them, see infra Parts III-IV—and the

 Establishment Clause forbids accommodations that privilege religious exercise to the detriment of

 others. See Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 708-09 (1985) (striking statute

 requiring employers to honor Sabbath in light of “burden or inconvenience this imposes on the

 employer or fellow workers”); Cutter v. Wilkinson, 544 U.S. 709, 720 (2005) (“[C]ourts must take

 adequate account of the burdens a requested accommodation may impose on nonbeneficiaries.”).

                D.      Plaintiffs Cannot Succeed on the Merits Because, if the State Were To
                        Allow STVCC To Turn Away Same-Sex Couples, It Would Violate
                        the Equal Protection Clause.

                The State Defendants also cannot be required to allow contracted agencies to

 discriminate against same-sex couples seeking to foster or adopt because that would violate the

 Equal Protection Clause, which requires the government to treat all similarly situated persons alike.

 City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). At a minimum, Equal

 Protection prohibits the government from making “distinctions between individuals based solely

 on differences that are irrelevant to a legitimate governmental objective.” Lehr v. Robertson, 463




                                                 -25-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2203 Filed 08/20/19 Page 33 of 43




 U.S. 248, 265 (1983). Under any level of scrutiny,14 the categorical exclusion of same-sex couples

 by an agency acting on behalf of the State would violate the Equal Protection Clause. It serves no

 legitimate government interest to deny children good families based on religious criteria unrelated

 to the ability to care for a child.

                 Judge Borman held that the Dumont Plaintiffs plausibly alleged “that allowing

 faith-based agencies to turn away same-sex couples actually exacerbates the shortage of qualified

 families who are available to adopt or foster and means that some children may be denied the

 family that is best matched to meet their individual needs.” Dumont, ECF No. 49, at 66. Discovery

 revealed evidence to support these allegations.15

                 In addition, as the Supreme Court recognized in Obergefell, the State cannot “deny

 gays and lesbians [the] many rights and responsibilities intertwined with marriage”—expressly

 including “adoption rights.” 135 S. Ct. 2584, 2601, 2606 (2015). If the Buck Plaintiffs prevail,

 married “same-sex couples [would be] denied all the benefits afforded to opposite-sex couples”

 with respect to adoption and foster care. Id. at 2604. This principle was applied to adoptions,

 including public adoptions like those at issue here, in Campaign for Southern Equality v.

 Mississippi Department of Human Services, 175 F. Supp. 3d 691, 710 (S.D. Miss. 2016), in which

 the court enjoined the State of Mississippi’s practice of excluding same-sex couples from adopting

 out of the foster care system because it “interfer[ed] with the right to marry” and thereby



 14
         Although the Sixth Circuit has stated that rational basis review applies to “state actions
 involving sexual orientation,” Ondo v. City of Cleveland, 795 F.3d 597, 608-09 (6th Cir. 2015),
 the Dumonts expressly preserve the issue of whether sexual-orientation classifications are suspect
 or quasi-suspect and trigger heightened Equal Protection scrutiny. See Windsor v. United States,
 699 F.3d 169, 185 (2d Cir. 2012) (intermediate scrutiny), aff’d on other grounds, 570 U.S. 744
 (2013).
 15
         See infra Part IV (describing harms to children caused by discrimination in the child
 welfare system).

                                                -26-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2204 Filed 08/20/19 Page 34 of 43




 “violate[d] the Equal Protection Clause.” By the same token, the Constitution prevents compelling

 Michigan to permit such discrimination in its child welfare system.

        II.       PLAINTIFFS HAVE FAILED TO DEMONSTRATE IRREPARABLE
                  HARM IN THE ABSENCE OF PRELIMINARY RELIEF.

                  “The single most important prerequisite for the issuance of a preliminary injunction

 is a demonstration that if it is not granted the applicant is likely to suffer irreparable harm before

 a decision on the merits can be rendered.” Taylor Novelty, Inc. v. City of Taylor, 816 F.2d 682, at

 *6 (6th Cir. 1987) (per curiam) (internal punctuation and citations omitted). A mere possibility of

 harm is not enough; “plaintiffs seeking preliminary relief [must] demonstrate that irreparable

 injury is likely in the absence of an injunction.” Winter, 555 U.S. at 22. The Buck Plaintiffs assert

 that the alleged violation of their First Amendment rights automatically demonstrates irreparable

 injury, but this argument fails because the Buck Plaintiffs have not shown a likelihood of success

 on the merits.

                  The Buck Plaintiffs also argue that, “[i]n addition to the loss of their First

 Amendment rights, St. Vincent will be forced to close its foster care and adoption ministries”

 unless the Court compels Michigan to enter into a contract on terms of STVCC’s choosing. (ECF

 No. 6, PageID.222.) This is far from clear. Michigan has made clear that it welcomes STVCC’s

 participation in the public child welfare system—so long as STVCC complies with the non-

 discrimination policy that is already included in the parties’ contract. If STVCC terminates its

 involvement in the public child welfare program, that will be its own choice. Moreover, even if it

 did so, this would not require STVCC to close. STVCC has other programs, including a children’s

 home, refugee resettlement, and counseling (ECF No. 6-1, PageID.229, 237), and has

 acknowledged that it loses money on its public foster care and adoption programs. (ECF No. 6-1,

 PageID.237.) Accordingly, even if STVCC decided to close its foster care and adoption programs


                                                  -27-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2205 Filed 08/20/19 Page 35 of 43




 during the pendency of this suit rather than comply with its contractual obligations, this would not

 endanger STVCC’s other operations.16

                By electing not to participate in Dumont once on notice that the State and the

 Dumont Plaintiffs were discussing a potential resolution, Plaintiffs themselves have shown that

 they are not suffering irreparable injury. Were Plaintiffs subject to any such threat, their remedy

 was to speak up then, as they told Judge Borman they would in their intervention motion. See

 Dumont, ECF No. 18, PageID.452. (“[State] Defendants may eventually want to settle this case

 with [Dumont] Plaintiffs,” in which case Buck Plaintiffs would need to be able “to immediately

 appeal and protect their interest.”)

        III.    THE BALANCE OF THE EQUITIES REQUIRES DENYING
                PLAINTIFFS’ REQUESTED RELIEF.

                Plaintiffs assert that “others will not suffer any harm” should this Court grant a

 preliminary injunction. (ECF No. 6, PageID.223.) Quite to the contrary.

                First, the requested injunction would contravene established child welfare

 standards and would harm the children in Michigan’s child welfare system by denying them access

 to families. See infra Part IV.

                Second, because the requested injunction would compel the State to violate the

 Establishment and Equal Protection Clauses, see supra Sections I.C–I.D, the Dumont Plaintiffs’

 constitutional rights, and those of other prospective same-sex couples, weigh against the granting

 of a preliminary injunction.



 16
        There is no merit to the Buck Plaintiffs’ assertion that if STVCC closes, the Bucks may not
 be able to adopt a biological sibling of one of their children. While foster placement decisions
 often must be made quickly, adoption decisions take much longer. See, e.g., M.C.L.A. 722.954b.
 The Buck Plaintiffs offer no evidence that any agency would overlook a potentially loving adoptive
 home with a child’s biological siblings.

                                                -28-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2206 Filed 08/20/19 Page 36 of 43




                Third, the State Defendants have an interest in the enforcement of their contract

 with STVCC, including the non-discrimination provision, which it deems to serve the best interests

 of children in State care, and for which they offer consideration including taxpayer funds.

                Fourth, the Dumont Plaintiffs and the State Defendants have an interest in the

 enforcement of the Settlement Agreement they negotiated, which offered each side certain benefits

 and would be unraveled by the relief the Buck Plaintiffs seek.

                Fifth, granting their request that the Court order the State to cease enforcing the

 non-discrimination provision would impose substantial, lasting injury, both stigmatic and

 practical, on the Dumont Plaintiffs and other same-sex couples. The Buck Plaintiffs minimize the

 Dumont Plaintiffs’ interests by suggesting that “[g]ay couples interested in adopting and who

 receive their certification through another agency can still adopt children in St. Vincent’s care at

 any time” through MARE. (ECF No. 6, PageID.223.) But children outside of the MARE program

 are generally placed by agencies with their own licensed families. And the fact that STVCC may

 be willing to accept same-sex couples for a subset of the children in their care does not remove the

 stigma of being excluded from consideration for others and being denied equal treatment.

                Finally, to the extent any equities weigh in the Buck Plaintiffs’ favor, those equities

 are diminished by the Buck Plaintiffs’ inequitable delay in seeking relief.

        IV.     EXPERT TESTIMONY DEMONSTRATES THAT AN INJUNCTION
                WOULD HARM THE PUBLIC INTEREST.

                 A preliminary injunction is a “drastic” remedy, Bonnell v. Lorenzo, 241 F.3d 800,

 808 (6th Cir. 2001), and that is particularly true here because the Buck Plaintiffs ask this Court not

 only to enjoin enforcement of a State policy but also to affirmatively decree that MDHHS must

 contract with an agency on terms dictated by that agency, which contradict the terms deemed to




                                                 -29-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2207 Filed 08/20/19 Page 37 of 43




 promote the best interest of children by the State agency with expertise on child welfare practice.

 This would harm children in the public child welfare system.

                 Experts have recognized that requiring state-contracted CPAs to work with all

 qualified families is in the best interest of the children in the public child welfare system. Dr.

 Brodzinsky explains, “well-established professional standards in the field of child welfare promote

 practices that welcome all capable prospective foster and adoptive parents regardless of race,

 religion, marital status, gender, disability, or sexual orientation.” Brodzinsky Rpt. ¶ 21; see also

 id. ¶¶ 22–24 (The Child Welfare League of America, “the national standard setter in the field of

 child welfare,” makes clear that “all individuals and families should be considered when applying

 to adopt or foster children.”). The most obvious reason agencies should work with all qualified

 families is “the dramatic shortage of families available to meet the needs of children in the foster

 care system,” id. ¶ 25—a shortage the Buck Plaintiffs concede (ECF No. 6, PageID.173.). Further,

 “[i]f the State permits agencies to exclude any group of qualified applicants, . . . it will reduce the

 chances of these children finding permanent life-long family connections in a timely manner . . . .”

 Id. ¶ 25. Discouraging LGBTQ prospective parents could have especially damaging effects

 because “research indicates that [same-sex couples] are disproportionally more likely to foster and

 adopt children than their heterosexual peers.” Id.

                 A paucity of willing families, in turn, substantially harms the public interest

 because it could result in (1) children being separated from siblings because of an insufficient

 number of parents willing to accept multiple children, id. ¶ 32; (2) children being placed in “group

 homes or institutional environments,” which “cannot offer children the stability, nurturance,

 safety, life-long family connections and support, and genuine sense of . . . permanence that families

 can provide,” id. ¶ 30; and (3) children aging out of the system without ever being adopted, id.



                                                  -30-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2208 Filed 08/20/19 Page 38 of 43




 ¶ 31. Even if there were no shortage of families willing to serve as foster and adoptive parents,

 discouraging LGBTQ applicants would harm children because “[a]ll children have unique needs

 and families are not fungible.” Id. ¶ 27. “[E]xcluding sexual minority adults from adopting and

 fostering reduces the pool of families from which to choose when looking for good matches.” Id.

                  In sum, “the public interest is best served by ensuring that at-risk children are

 placed with loving foster parents and that children seeking adoption can quickly find permanency.”

 (ECF No. 6, PageID.222.) The way for the State to do this, as Dr. Brodzinsky explains, is to

 require its contractors to accept all qualified families.

                  The Buck Plaintiffs offer two responses, but neither addresses the public harm of

 the discrimination at issue. They state that (1) having a few discriminatory agencies is not a

 problem since LGBTQ people can go to other agencies, and (2) the State’s current policy will force

 STVCC to close.

                 First, the children don’t have the option of going to another agency.   MDHHS’s

 past investigations show that agency refusals to place children with same-sex couples delayed two

 adoptions and kept one child separate from his siblings. Ex. C, Special Investigation Report

 2018C0223029; Ex. D, Special Investigation Report 2017C0208001. The Buck Plaintiffs suggest

 that children in the care of agencies with religious objections to placing children with same-sex

 couples could be placed with such families through MARE. Even if these agencies permit

 caseworkers to determine “that the MARE potential family ‘match’ is appropriate” when that

 family is a same-sex couple (see ECF No. 6-8, PageID.297), not all children in the public child

 welfare system are listed on the MARE website. Ex. D, 25. In particular, many people, including

 the Dumonts, hope to adopt through foster care—i.e., to foster a child and then, if parental rights

 are terminated, to adopt before the child is listed on MARE.



                                                  -31-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2209 Filed 08/20/19 Page 39 of 43




                If this Court grants Plaintiffs’ motion, prospective parents like the Dumonts will be

 unable to adopt children in the care of STVCC through foster care. Happenstance will dictate

 whether children are placed by an agency that looks to their best interests or by an agency that

 makes placement decisions according to its religious beliefs.

                 Moreover,     even    if   LGBTQ-friendly       agencies   exist,   State-sanctioned

 discrimination is harmful to the child welfare system. “[W]hen State-contracted child placing

 agencies are permitted to exclude same-sex couples regardless of their qualifications, it creates a

 deterrent to same-sex couples’ participation in the foster care and adoption system as a whole.

 Same-sex couples who are turned away by an agency because of their sexual orientation may be

 hesitant about approaching another agency in their community for fear of further discrimination

 . . . .” Brodzinsky Rpt. ¶ 35. Sander observed these deterrent effects directly. Sander recalls one

 family who was turned away by an agency, citing its religious beliefs, and “[t]he family was so

 discouraged that they decided not to call another agency.” Sander Decl. ¶ 17. As this example

 illustrates, State-sanctioned discrimination deprived the children in Michigan’s child welfare

 system of at least one potential foster family. If this Court orders the State to allow agencies to

 discriminate, this Court’s injunction would likely directly deter more potential parents for children

 in need. Nor is the harm solely caused by LGBTQ prospective parents’ fear and uncertainty

 regarding whether they will be rejected by a particular agency. Even if agencies were required to

 prominently state their unwillingness to work with LGBTQ couples—something STVCC does not

 currently do on its website, for example—“some same-sex couples who would be interested in

 fostering or adopting may decline to pursue it altogether if they know that the State authorizes

 discrimination against sexual minorities.” Brodzinsky Rpt. ¶ 36. Not everyone is willing to

 subject themselves to the sting and humiliation of discrimination.



                                                 -32-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2210 Filed 08/20/19 Page 40 of 43




                 In addition, different agencies offer different services, and some agencies offer

 fewer services than others. Ex. D, 22–23. Where same-sex couples have a smaller set of options

 than heterosexual couples, some same-sex couples will find no agency that meets the family’s

 needs and circumstances. Brodzinsky Rpt. ¶ 38. That can mean fewer families for children.

                 There is no merit to the argument that discrimination is harmless when only a few

 agencies discriminate.

                 Second, whatever the merits of Buck Plaintiffs’ contention that STVCC would

 close, see supra Part II, this should not guide the question of the public interest. After the

 Settlement Agreement, Bethany Christian Services, the other agency that turned away one of the

 Dumont Plaintiff couples for religious reasons, agreed to comply with the non-discrimination

 requirement.17 Even if STVCC does not do the same, the children in STVCC’s care represent less

 than 1% of children in the care of CPAs statewide, so MDHHS could likely quickly act to deal

 with this change.18 Indeed, in Dumont, the State admitted that “if St. Vincent Catholic Charities

 chose to cease operations in Michigan, DHHS would be able to use other agencies to provide the

 recruitment, training and licensing services that had been provided by that agency.” Ex. D, 35.

 The State faces a shortage of families, not a shortage of CPAs.

                 In the end, though they have the burden of proof, the Buck Plaintiffs offer nothing

 but rhetoric to support their claim that enforcement of the State’s non-discrimination policy would



 17
         David Eggert, Major Michigan Adoption Agency Just Reversed Policy To Allow Same-Sex
 Couples To Adopt, DETROIT FREE PRESS (Apr. 22, 2019, 1:44 PM),
 https://www.freep.com/story/news/local/michigan/2019/04/22/adoption-foster-bethany-
 christian/3540472002/.
 18
         (ECF No. 6-1, PageID.228 (“St. Vincent has served an average of 74 children in its foster
 care program every year.”); ECF No. 6, PageID.173 (“There are nearly 12,000 children in foster
 care in Michigan.”).)

                                                -33-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2211 Filed 08/20/19 Page 41 of 43




 harm children. The Dumont Plaintiffs offer evidence, including expert testimony, that shows the

 public interest weighs heavily against a preliminary injunction compelling the State to permit

 discrimination: “[C]hild welfare policies and practices that allow the exclusion of families willing

 and able to foster and adopt these vulnerable children do not serve the interests of these children

 or society in general.” Brodzinsky Rpt. ¶ 26.19

                                          CONCLUSION

                 For these reasons, the Buck Plaintiffs’ motion for a preliminary injunction should

 be denied.




 19
         The Buck Plaintiffs also seek an injunction against the Federal Defendants based on the
 Religious Freedom Restoration Act (“RFRA”). Plaintiffs do not argue that RFRA applies to the
 actions of the State Defendants or Nessel, nor could they. See City of Boerne v. Flores, 521 U.S.
 507, 532–36 (1997) (holding RFRA unconstitutional as applied to states); Townsend v. Ouellette,
 2018 WL 286427, at *11 (W.D. Mich. Jan. 4, 2018) (“Plaintiff has no cause of action against
 [Michigan] state actors for violation of RFRA.”). As against the Federal Defendants, the Buck
 Plaintiffs argue that this Court should enter a preliminary injunction pursuant to RFRA preventing
 them from commencing an enforcement action against Michigan under 45 CFR 75.300(c). Such
 an injunction would serve no purpose. 45 CFR 75.300(c) prohibits discrimination; so does
 Michigan. Thus, there is no imminent threat of irreparable harm, as needed to warrant preliminary
 injunctive relief.
                                                -34-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2212 Filed 08/20/19 Page 42 of 43




  Dated: August 20, 2019
                                                 Respectfully submitted,

                                                 /s/ Ann-Elizabeth Ostrager

  Jay Kaplan (P38197)                            Leslie Cooper
  Daniel S. Korobkin (P72842)                    American Civil Liberties Union Foundation
  American Civil Liberties Union                 125 Broad Street, 18th Floor
    Fund of Michigan                             New York, NY 10004
  2966 Woodward Avenue                           Telephone: (212) 549-2633
  Detroit, MI 48201                              lcooper@aclu.org
  Telephone: (313) 578-6823
  jkaplan@aclumich.org                           Garrard R. Beeney
  dkorobkin@aclumich.org                         Ann-Elizabeth Ostrager
                                                 Leila R. Siddiky
                                                 Jason W. Schnier
  Daniel Mach                                    Lisa M. Ebersole
  American Civil Liberties Union Foundation      Hannah M. Lonky
  915 15th Street NW                             James G. Mandilk
  Washington, DC 20005                           SULLIVAN & CROMWELL LLP
  Telephone: (202) 675-2330                      125 Broad Street
  dmach@aclu.org                                 New York, NY 10004-2498
                                                 Telephone: (212) 558-4000
                                                 beeneyg@sullcrom.com
                                                 ostragerae@sullcrom.com
                                                 siddikyl@sullcrom.com

                                                 Counsel for Amici Curiae




                                              -35-
Case 1:19-cv-00286-RJJ-PJG ECF No. 62, PageID.2213 Filed 08/20/19 Page 43 of 43




                             CERTIFICATE OF COMPLIANCE

         This brief complies with the word limit of W.D. Mich. LCivR 7.3(b)(i) because, excluding
 the parts exempted by W.D. Mich. LCivR 7.3(b)(i), it contains 10,787 words. The word count
 was generated using Microsoft Word 2016.

                                                  /s/ Ann-Elizabeth Ostrager

  Jay Kaplan (P38197)                             Leslie Cooper
  Daniel S. Korobkin (P72842)                     American Civil Liberties Union Foundation
  American Civil Liberties Union                  125 Broad Street, 18th Floor
    Fund of Michigan                              New York, NY 10004
  2966 Woodward Avenue                            Telephone: (212) 549-2633
  Detroit, MI 48201                               lcooper@aclu.org
  Telephone: (313) 578-6823
  jkaplan@aclumich.org                            Garrard R. Beeney
  dkorobkin@aclumich.org                          Ann-Elizabeth Ostrager
                                                  Leila R. Siddiky
                                                  Jason W. Schnier
  Daniel Mach                                     Lisa M. Ebersole
  American Civil Liberties Union Foundation       Hannah M. Lonky
  915 15th Street NW                              James G. Mandilk
  Washington, DC 20005                            SULLIVAN & CROMWELL LLP
  Telephone: (202) 675-2330                       125 Broad Street
  dmach@aclu.org                                  New York, NY 10004-2498
                                                  Telephone: (212) 558-4000
                                                  beeneyg@sullcrom.com
                                                  ostragerae@sullcrom.com
                                                  siddikyl@sullcrom.com

                                                  Counsel for Amici Curiae




                                              -36-
